 Case: 1:15-cv-04537 Document #: 104 Filed: 10/11/18 Page 1 of 2 PageID #:612

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Deion L. Turner
                            Plaintiff,
v.                                             Case No.: 1:15−cv−04537
                                               Honorable Sharon Johnson Coleman
S.A. Godinez, et al.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 11, 2018:


         MINUTE entry before the Honorable Jeffrey Cole: Settlement conference held.
The case is settled and the parties, though counsel, placed the materials terms of the
settlement agreement on the record. The parties agree that contract formation occurred
today and that there is a binding settlement agreement today even though the agreement
contemplates a future written document. Consequently, the execution of the contemplated
agreement is not a condition precedent to contract formation. See Alliance for Water
Efficiency v. Fryer, 808 F.3d 1153 (7th Cir. 2015); PFT Roberson, Inc. v. Volvo Trucks
North America, Inc., 420 F.3d 728, 731 (7th Cir.2005); Quake Construction, Inc. v.
American Airlines, 141 Ill.2d 281 (1990); Loop Paper Recycling, Inc. v. JC Horizon Ltd.,
2010 WL 1655254 (N.D.Ill. 2010). Without the patience and cooperation of Sanjay
Murthy and Jennifer Dienes of Morgan Lewis & Bockius LLP of Chicago, counsel for the
plaintiff, and James Doran, Office of the Attorney General and Kelly Presley of the
Illinois Dept. of Corrections, counsel for the defendants, this case would not have had the
successful outcome it did. Their behavior shows that lawyers can act with the utmost
civility and courtesy towards one another without sacrificing in the slightest the
obligations to their clients. Special thanks is due to Mr. Murthy and Ms. Dienes who were
recruited by Judge Coleman to represent Mr. Turner in this case. They were unstinting in
their allegiance to Mr. Turner and their work was of the highest quality. Without the
selfless participation of people like Mr. Murthy and Ms. Dienes, our court could not
provide the quality of legal services that it now does. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
 Case: 1:15-cv-04537 Document #: 104 Filed: 10/11/18 Page 2 of 2 PageID #:613

web site at www.ilnd.uscourts.gov.
